Citation Nr: 0727716	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  95-38 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial compensable disability evaluation 
for chronic fatigue syndrome with aching joints and back 
pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from June 1978 to April 1985, 
and active duty for training from June to November 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1993 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA). 
Because the claim on appeal involves a request for a higher 
disability evaluation following the grant of service 
connection, the Board has characterized the claim in light of 
the distinction noted in Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (distinguishing initial rating claims from claims 
for increased ratings for already service-connected 
disability).

This case was previously before the Board in September 2004, 
and in March 2006, and it was remanded at those times to 
obtain additional clinical information.


FINDINGS OF FACT

1. An initial compensable rating for chronic fatigue syndrome 
with aching joints and back pain cannot be determined without 
a current VA medical examination.

2. The veteran failed without good cause to report for a 
medical examination scheduled in conjunction with his claim 
for an initial compensable disability evaluation for chronic 
fatigue syndrome with aching joints and back pain.

CONCLUSION OF LAW

An initial compensable disability evaluation for chronic 
fatigue syndrome with aching joints and back pain cannot be 
granted. 38 C.F.R. § 3.655 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The most recent clinical evidence pertaining to the veteran's 
chronic fatigue syndrome with aching joints and back pain 
stress fracture was a VA medical examination in June 1998, 
more than 9 years ago. 

As previously indicated, in September 2004 and in March 2006, 
the veteran's appeal was remanded to the RO to afford the 
veteran VA medical examinations to evaluate his service 
connected chronic fatigue syndrome with aching joints and 
back pain. The record shows that in September 2004 and again 
in January 2007, the veteran was informed by certified 
letters, delivered to his last known address, of scheduled VA 
medical examinations. The record shows that the veteran 
failed to report for the examinations. The veteran's 
representative has asserted in the past that the veteran did 
not have sufficient time to report for a scheduled 
examination. There is no explanation for the veteran's recent 
failure to report for a scheduled VA medical examination in 
February 2007. An initial compensable disability evaluation 
for chronic fatigue syndrome with aching joints and back 
pain, cannot be determined without a current medical 
examination.

When entitlement to an increased rating cannot be established 
without a current VA examination, and a veteran without good 
cause fails to report for such examination, the claim will be 
denied. 38 C.F.R. § 3.655(a)(b).  The duty to assist is not a 
one-way street, and it is the conclusion of the Board that 
the veteran has not fulfilled his duty to cooperate in this 
matter. See Wood v. Derwinski, 1 Vet. App. 190 (1991).

The Board notes parenthetically that the veteran has been put 
on notice of the potential consequences of his failure to 
report for scheduled examinations in the November 2005 
supplemental statement of the case, and the March 2006 Board 
remand. 

The veteran has failed to report for a VA examination 
scheduled in conjunction with his claim. The governing 
regulation in these circumstances, 38 C.F.R. § 3.655(b), is 
clear and unambiguous, and mandates the denial of a claim for 
an increased rating for failure to report for an examination 
without good cause. The law is dispositive, and the claim of 
an initial compensable disability evaluation for chronic 
fatigue syndrome with aching joints and back pain must be 
denied. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

VA's General Counsel has held that there is no duty to notify 
when there is no legal basis for the claim. See VAOPGCPREC 5-
2004 (June 23, 2004).

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim. They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim. As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits. Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004). The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")." However, the Court also stated that the failure to 
provide such notice in connection with adjudications prior to 
the enactment of the VCAA was not error and that in such 
cases, the claimant is entitled to "VCAA-content complying 
notice and proper subsequent VA process." Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim. Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).

The record reflects that the appellant's claims were 
initially adjudicated before the enactment of the VCAA. The 
originating agency provided the appellant with notice 
required under the VCAA by letter mailed in February 2004. 
Although this letter did not specifically inform her that she 
should submit any pertinent evidence in her possession, it 
did inform her of the evidence that would be pertinent and 
that she should submit such evidence or provide the 
originating agency with the information and any authorization 
necessary for the originating agency to obtain the evidence 
on her behalf. Therefore, the Board believes that she was on 
notice of the fact that he should submit any pertinent 
evidence in his possession. In addition, she was provided 
appropriate notice concerning the effective-date element of 
the claim in a letter mailed in November 2006.

The originating agency has obtained the veteran's service 
medical records and post-service treatment records. The 
veteran has not identified any outstanding evidence that 
could be obtained to substantiate either claim. The Board is 
also unaware of any such existing evidence. Moreover, the 
record reflects that the veteran failed to appear, without 
explanation, for a VA examination scheduled in accordance 
with the Board's remand directive in June 2004 and November 
2005. She has not requested that the examination be 
rescheduled or indicated that she would appear for such an 
examination if it were rescheduled. Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claim. There is no indication in the record or reason to 
believe that any ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.

Accordingly, the Board will address the merits of the 
veteran's claim.



ORDER


Entitlement to an initial compensable disability evaluation 
for chronic fatigue syndrome with aching joints and back pain 
is denied.  




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


